Title: To George Washington from a Board of General Officers, 26 August 1778
From: Board of General Officers
To: Washington, George


          
            Report of the Board of General Officers—
            White Plains, Augt 26. 1778.
          
          The Board recommend it to be inserted in General Orders, that half a Gill of Rice per
            Diem be issued, three Times a Week, in Lieu of one Quarter of a Pound of Flour; there
            being a large Quantity of Rice in Store; more in Proportion than Flour.
          The Board also request Your Excellency to repeat, in General Orders, the strict
            Injunction against any Horses being kept in, or near the Camp, by Persons unauthorised
            to have a Horse, or Horses maintained at the Public Expence. The Officers commanding
            Divisions, Brigades, and Regiments, to be answerable for an exact Obedience being paid
            to this Order.
          The Board further recommend it to your Excellency to order all Horses belonging to the
            United-States, now in Possession of any Person, or Persons not entitled to the same, nor
            allowed Forage from the Public Magazine, to be forthwith returned to the Qarter Master
            General, or his Deputy: and that it be forbidden all Persons whatsoever to make Use of
            any of the Waggon Horses as riding Horses, but by express Order in writing signed by the
            Officer commanding the Brigade to which such Horse or Horses may belong. This to be
            enjoined under a severe Penalty.
          The Board, in Consequence of Your Excellency’s Representation this Morning are clearly of Opinion that the Words, Take Sight, be
            introduced into the Manual Exercise instead of the Word Present: and that in sizing the
            Men by Companies, the shortest Men be placed in the Front  Rank; and
            the tallest in the Rear Rank: each Rank to be sized from Right and Left, to the
            Center.
          
            Horatio Gates president
          
        